IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 37048 & 37049

STATE OF IDAHO,                                  )      2010 Unpublished Opinion No. 560
                                                 )
       Plaintiff-Respondent,                     )      Filed: July 22, 2010
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
MICHAEL CHRISTOPHER JONES,                       )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for possession of a controlled substance,
       affirmed; judgment of conviction and unified sentence of ten years, with a
       minimum period of confinement of three years, for aggravated assault, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In these consolidated cases, Michael Christopher Jones pled guilty to possession of a
controlled substance, I.C. § 37-2732(c)(1); and aggravated assault, I.C. §§ 18-901, 18-906,
18915(1)(b). In exchange for his guilty pleas, the district court dismissed an additional charge, a
sentencing weapons enhancement, and an allegation that Jones was a persistent violator. The
district court sentenced Jones to a unified term of seven years, with a minimum period of
confinement of three years, for possession of a controlled substance and a concurrent unified
term of ten years, with a minimum period of confinement of three years, for aggravated assault.
Jones appeals.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jones’s judgments of conviction and sentences are affirmed.




                                                   2